Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

AMONG

 

PFIZER INC.

 

AUXILIUM PHARMACEUTICALS, INC.

 

AUXILIUM UK LIMITED

 

AND

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

(solely with respect to Section 11)

 

DATED AS OF March 28, 2013

 

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2. 
The confidential portions of this exhibit have been omitted and are marked
accordingly.  The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITION AND INTERPRETATION

1

2.

TRANSITION OF CLINICAL TRIALS AND MARKETING AUTHORIZATIONS

3

3.

TRANSITIONING OF PROMOTIONAL MATERIALS AND COMMERCIAL INFORMATION

6

4.

SUPPLY OF BULK PRODUCT AND FINISHED PRODUCT

6

5.

RECALL, WITHDRAWAL, OR MARKET NOTIFICATION OF PRODUCT

9

6.

NEW ARTWORK AND LABELING

9

7.

CONTRACT TESTING LABORATORY

10

8.

CONFIDENTIALITY

10

9.

TERM AND TERMINATION

11

10.

LIMITATION ON LIABILITY

11

11.

UNCONDITIONAL RELEASE

11

12.

MISCELLANEOUS

12

SCHEDULE 4.2: PACKAGING AND LABELING TERMS

I

SCHEDULE 6.1: SKU’S FOR NEW ARTWORK AND LABELING

II

 

--------------------------------------------------------------------------------


 

This TRANSITION SERVICES AGREEMENT (the “Agreement”) is entered into as of
March 28, 2013 (the “Effective Date”) by and among Pfizer Inc., a Delaware
corporation (“Pfizer”), Auxilium Pharmaceuticals, Inc., a Delaware corporation
(“Auxilium”), and Auxilium UK LTD, a company registered under the laws of the
United Kingdom (“Auxilium UK”; Auxilium UK, Pfizer and Auxilium are sometimes
referred to herein collectively as the “Parties” and individually as a “Party”),
and Auxilium International Holdings, Inc., a Delaware corporation (solely with
respect to Section 11) (“Auxilium International”);

 

RECITALS

 

WHEREAS, Pfizer, Auxilium and Auxilium International entered into a Development,
Commercialization and Supply Agreement, dated as of December 17, 2008 (as
amended, the “Original Agreement” and capitalized terms used herein that are not
defined herein shall have the meanings as set forth in the Original Agreement)
pursuant to which the parties thereto established a collaboration for the
development and commercialization of the Product;

 

WHEREAS, the Parties have amended the Original Agreement so that it will
terminate effective as of April 24, 2013 (the “Termination Date”), and pursuant
to such termination Pfizer shall have no further obligation to Develop and
Commercialize as of the Termination Date; and

 

WHEREAS, the Parties have agreed to take certain actions set forth herein after
the Termination Date for the orderly transition of the Product from Pfizer to
Auxilium.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the Parties hereto hereby agree as follows:

 

1.                   DEFINITION AND INTERPRETATION

 

1.1                               “Auxilium” has the meaning set forth in the
introductory paragraph.

 

1.2                               “Auxilium UK” has the meaning set forth in the
introductory paragraph.

 

1.3                               “Agreement” has the meaning set forth in the
introductory paragraph.

 

1.4                               “BAG” means the Bundesamt für Gesundheit in
Switzerland.

 

1.5                               “Claim” means any claim, cross-claim,
counterclaim, demand, action, cause of action, right, suit, judgment, verdict,
execution or proceeding, in each case of any kind, nature, character,
description or basis whatsoever and (without limitation of the foregoing)
(i) whether civil, criminal, administrative, investigative or otherwise
(including any arbitration proceeding) and (ii) whether based upon (a) contract,
warranty, covenant or other Liability, breach of contract, breach of warranty or
covenant, tort, negligence, gross negligence, recklessness, fault, strict
liability, misrepresentation, fraud, quantum meruit, subrogation,
indemnification (whether express or implied), contribution or reimbursement,
breach of fiduciary duty, or violation of any statute or administrative
regulation, (b) any other United States (or any other country’s) federal, state,
local, statutory or common law or any other law, rule or regulation of any other
jurisdiction or (c) any other legal or equitable theory of recovery.

 

1.6                               “Effective Date” has the meaning set forth in
the introductory paragraph.

 

1.7                               “Euros” means the official currency of several
member states of the European Union.

 

1

--------------------------------------------------------------------------------


 

1.8                               “Liability” means any debt, obligation or
liability of any kind, nature, character, description or basis whatsoever.

 

1.9                               “Marketing Authorization” or “MA” means the
approval from the appropriate Regulatory Authority to sell the Product (but
excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

 

1.10                        “Packaging and Labeling Purchase Order” means a
written or electronic order form submitted by Auxilium UK in accordance with the
terms of this Agreement to Pfizer authorizing the Packaging and Labeling of the
Product.

 

1.11                        “Party” and “Parties” has the meaning set forth in
the introductory paragraph.

 

1.12                        “Pfizer” has the meaning set forth in the
introductory paragraph.

 

1.13                        “Pharmacovigilance Agreement” means the
pharmacovigilance agreement between Pfizer and Auxilium or their respective
designated Affiliates to be entered into promptly after the Effective Date
relating to the exchange of adverse event and other safety information relating
to the Product.

 

1.14                        “Point X Clinical Trial” means the clinical trial
B1531002 being conducted by Pfizer as of the Termination Date and described as a
Phase IIIB Clinical Trial, open label study to evaluate the safety and efficacy
of Xiapex in subjects with Dupuytren’s contracture.

 

1.15                        “Possible Claims” means any and all Claims or
Liabilities or Encumbrances, in each case WHETHER KNOWN OR UNKNOWN, ACCRUED OR
UNACCRUED, FIXED, CERTAIN OR CONTINGENT, SUSPECTED OR UNSUSPECTED, FORESEEN OR
UNFORESEEN, MATURED OR UNMATURED, NOW EXISTING OR HEREAFTER ARISING, LIQUIDATED
OR UNLIQUIDATED, DEVELOPED OR UNDEVELOPED, DISCOVERED OR UNDISCOVERED, OR
OTHERWISE.

 

1.16                        “Puurs Facility” means the manufacturing facility
owned by Pfizer and located at Rijksweg 12, Puurs, Belgium 2870 and such other
facilities used by Pfizer in the Packaging and Labeling of the Product.

 

1.17                        “Real World Clinical Trial” means the clinical trial
B1531005 being conducted by Pfizer as of the Termination Date and described as a
study to evaluate the safety and efficacy of Xiapex and surgical procedures in
subjects with Dupuytren’s contracture.

 

1.18                        “Termination Date” has the meaning set forth in the
recitals.

 

1.19                        “Transition Quality Agreement” means the quality
agreement by and between Pfizer Manufacturing Belgium NV, Medius AG and Auxilium
UK effective as of April 24, 2013 relating to the Packaging and Labeling of the
Product.

 

1.20                        “Unconditionally Releases” means fully and forever,
and irrevocably and unconditionally, releases, remises, relinquishes, discharges
and acquits.  The term “Unconditional Release” shall have a correlative meaning.

 

1.21                        Other Definitional Provisions.

 

(a)                     When a reference is made in this Agreement to an
Article, Section or Schedule, such reference is to an Article or Section of, or
Schedule to, this Agreement unless otherwise indicated

 

2

--------------------------------------------------------------------------------


 

(b)                     The words hereof, herein, hereto and hereunder and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

(c)                      The terms defined in the singular has a comparable
meaning when used in the plural, and vice versa.

 

(d)                     Words of one gender include the other gender.

 

(e)                      References to a Person are also to its successors and
permitted assigns.

 

(f)                       The word including means including without limitation
and the words include and includes and inclusive have corresponding meanings.

 

2.                   TRANSITION OF CLINICAL TRIALS AND MARKETING AUTHORIZATIONS

 

2.1                               Clinical Trials.

 

(a)                     Real World Clinical Trial

 

(i)                                     Pfizer shall assign to Auxilium or its
Affiliate the ongoing management and continued performance of the Real World
Clinical Trial, such assignment to be effective as of May 31, 2013.

 

(ii)                                  The Parties have agreed that the following
actions shall be taken to complete the assignment of the Real World Clinical
Trial:

 

(A)                               On or before March 29, 2013, Auxilium or its
Affiliate shall deliver to Pfizer letters of authorization regarding a “clinical
research organization” vendor of Auxilium’s choice pursuant to which such vendor
shall serve as the “clinical research organization” managing the Real World
Clinical Trial;

 

(B)                               Pfizer shall make the required “Change of
Sponsorship applications” to the respective ethics committees in Spain, Norway,
Belgium and UK on or before the Termination Date; and

 

(C)                               On or before May 31, 2013, Auxilium shall
enter into site contracts for selected countries, and Pfizer and its Affiliates
shall terminate all existing site contracts with respect to the Real World
Clinical Trial in the countries listed in subsection (B) above.

 

(b)        Point X Clinical Trial

 

(i)                                     Pfizer shall complete the transfer to
Auxilium of final data (clinical database, trial master file, SAS data, and
annotated case report form) and the final clinical study report relating to the
Point X Clinical Trial on or before [**].

 

(ii)                                  Primary publication

 

(A)                               Pfizer shall perform the primary data analysis
and shall write and submit the primary publication by [**].

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

3

--------------------------------------------------------------------------------


 

(B)                               In the event that the Parties reasonably agree
that additional database programming and/or statistical analysis with respect to
the primary publication for the Point X Clinical Trial is required, Auxilium
will perform such additional, reasonable work and Pfizer will [**] Auxilium for
[**] of such additional work, which [**] shall include Pfizer and its
Affiliates’ [**] and [**], as agreed between the Parties.

 

(C)                               In the event that additional analysis and/or
any additional publications will be submitted, Auxilium and Pfizer, in
consultation with the authors of such publications, shall reasonably agree if
such additional analysis will be performed and/or if such additional
publications will be submitted, provided that any additional publications are
submitted by [**] and Auxilium shall [**] for such additional analysis and/or
publications.

 

2.2                               Transfer of Marketing Authorization.

 

(a)                     European Union

 

(i)                                     As the date hereof, the application for
the transfer of the MA for the EU from Pfizer to Auxilium UK has been submitted
to the EMEA and it is anticipated by the Parties that Auxilium UK will be the
Marketing Authorization holder (“MAH”) before the Termination Date.  In the
event that the transfer of the MA for the EU is delayed and Auxilium UK does not
become the MAH on or before the Termination Date, Pfizer shall continue to
perform the obligations of the MAH in the EU until the earlier of (A) such time
as the MA for the EU is transferred to Auxilium UK and (B) September 30, 2013.

 

(ii)                                  As of the date of transfer of the
Marketing Authorization from Pfizer to Auxilium UK, but no later than the
Termination Date, Auxilium shall take the right, title and interest in the
Marketing Authorization for European Union.

 

(b)                     Switzerland

 

(i)                                     Marketing authorization

 

(A)                               Auxilium has entered into an agreement with
Medius AG pursuant to which Medius AG will be the Marketing Authorization holder
in Switzerland on behalf of Auxilium.

 

(B)                               On or before March 15, 2013, Medius AG shall
submit an application for the transfer of the MA for Switzerland from Pfizer to
Medius AG, on behalf of Auxilium, and such Marketing Authorization shall be
transferred to Medius AG on August 1, 2013.  In the event that the transfer of
the MA for Switzerland is delayed and Medius AG on behalf of Auxilium does not
become the MAH on or before August 1, 2013, Pfizer shall continue to perform the
obligations of the MAH in Switzerland until the earlier of (A) such time as the
MA for Switzerland is transferred to Medius AG on behalf of Auxilium and
(B) September 30, 2013.

 

(C)                               As of the date of transfer of the MA from
Pfizer to Medius AG, on behalf of Auxilium, Auxilium shall take the right, title
and interest in the MA for Switzerland.

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Price reimbursement

 

(A)                               At the direction of Auxilium, Pfizer shall
make initial contact with the BAG and shall submit to the BAG a dossier in
respect of price reimbursement in Switzerland on or before June 20, 2013;

 

(B)                               Auxilium will enter into an agreement with
Medius AG pursuant to which Medius AG will prepare such dossier in respect of
price reimbursement in Switzerland; and

 

(C)                               prior to the submission of the dossier, Pfizer
shall provide limited support to Auxilium in the form of a knowledge transfer
from Pfizer to Auxilium of certain information regarding the initial
reimbursement approval process for the Product in Switzerland;

 

provided that, (a) Pfizer makes no representations or guarantees with respect to
whether any pricing reimbursement will be received by Auxilium or the amount of
any pricing reimbursement received; and (b) Pfizer shall provide no further
support to Auxilium or its Affiliates with respect to the price reimbursement
submission in Switzerland after the submission by Pfizer of the dossier to the
BAG.

 

(c)                      For the period from the Termination Date until July 31,
2013, Pfizer and its Affiliates shall sell in the Territory any inventory of
Product that remains on hand as of the Termination Date and Pfizer shall pay to
Auxilium the Commercialization Payments and other amounts payable under the
Original Agreement applicable to such sales, in accordance with the terms and
conditions set forth in the Original Agreement.  For the sake of clarity, Pfizer
shall have no diligence obligations with respect to the Commercialization of the
Product in the Territory after the Termination Date.  However, Pfizer shall
distribute the Product on behalf of Auxilium, (1) in the EU until the earlier of
(A) the date on which both the MA has been transferred to Auxilium UK and
Auxilium UK has been issued a wholesale dealers license, which the Parties
expect to be on July 31, 2013 (the date referred to as “Day C” by the Parties)
and (B) September 30, 2013, and (2) in Switzerland until the earlier of (A) the
date of the transfer of the MA to Medius AG on behalf of Auxilium and
(B) September 30, 2013.

 

(d)                     Pharmacovigilance.  Upon the transfer of the Marketing
Authorization for the EU, Auxilium will submit a variation to register the
Auxilium Pharmacovigilance System Master File (“PSMF”).  Pursuant to the terms
of the Pharmacovigilance Agreement and upon the transfer of the Marketing
Authorization for the EU, Auxilium will be responsible for the, submission and
tracking of aggregate safety reports (e.g. PSUR/PBRERs) and for the “risk
minimization plans” associated with the product in the Territory. Otherwise, and
in accordance with the Pharmacovigilance Agreement, Pfizer shall continue to be
responsible for the pharmacovigilance system, until such time as the PSMF
variation is approved in the EU and in accordance with applicable Laws. On the
date the variation to register Auxilium’s PSMF is approved in the EU, Auxilium
shall assume full responsibility for the pharmacovigilance system in the
Territory and become responsible for maintaining the global safety database for
the Product. However, Pfizer shall maintain responsibility for the
pharmacovigilance activities related to interventional clinical studies it
sponsors. Pfizer additionally shall continue to be responsible for
pharmacovigilance in Switzerland until such time as the MA in Switzerland is
transferred to Medius AG on behalf of Auxilium, in accordance with applicable
Laws. The Parties hereto shall exchange adverse event and other safety
information relating to the Product pursuant to the terms of the
Pharmacovigilance Agreement.

 

5

--------------------------------------------------------------------------------


 

(e)                      Other Documents with Respect to Distibution.  Pfizer
shall use commercially reasonable efforts to cooperate with reasonable requests
from Auxilium after the Termination Date for the transfer of additional
information or documents the Parties agree are necessary in connection with the
planned transition of distribution to Auxilium UK on July 31, 2013.

 

3.                   TRANSITIONING OF PROMOTIONAL MATERIALS AND COMMERCIAL
INFORMATION

 

3.1                               Transfer of Promotional Materials.

 

(a)                     Pfizer shall promptly arrange for reasonable quantities
of the Promotional Materials to be held at Pfizer’s approved storage location in
the United Kingdom.

 

(b)                     On or before July 31, 2013, and at no cost to Pfizer,
Auxilium or its Affiliate shall (A) transfer those Promotional Materials
referred to in Section 3.1(a) that Auxilium wishes to retain to its own storage
location and (B) provide written confirmation to Pfizer to destroy all residual
Promotional Materials; provided that in any event after July 31, 2013 Pfizer
shall be permitted to destroy any Promotional Materials for which Auxilium has
not arranged transfer to Auxilium’s storage location by July 31, 2013.

 

3.2                               Commercial Information.

 

(a)                     Physician database.  On or before May 1, 2013, Pfizer
shall transfer to Auxilium Pfizer’s database of Xiapex-trained physicians.  Such
database shall include the date which training occurred and the respective
institution such physician belongs to as well as proof confirming that each
listed physician completed the required training.  Pfizer shall provide any
updates to this physician database on July 31, 2013.

 

(b)                     Sales information.  Pfizer shall continue to provide to
Auxilium, on a monthly basis, product sales and unit volume by country and by
account, from the Termination Date until and including July 31, 2013.  Such
sales and volume information shall be provided to Auxilium by Pfizer in the same
manner as such information has been provided by Pfizer prior to the Termination
Date.

 

4.                   SUPPLY OF BULK PRODUCT AND FINISHED PRODUCT

 

4.1                               Supply of Bulk Product to Pfizer

 

(a)                     Batch No. 1 Bulk Product.

 

(i)                                     Auxilium shall Manufacture the quantity
of Bulk Product, as specified to Auxilium by Pfizer in a purchase order prior to
the date hereof, pursuant to the terms and conditions for the supply of Bulk
Product to Pfizer, including the Supply Delivery Price, as set forth in the
Original Agreement (such Bulk Product, “Batch No. 1 Bulk Product”); and

 

6

--------------------------------------------------------------------------------


 

(ii)                                  on or before March 31, 2013, Auxilium
shall deliver such Batch No. 1 Bulk Product to the Puurs Facility as set forth
on the applicable purchase order and such Batch No. 1 Bulk Product shall be
received by Pfizer and invoiced by Auxilium pursuant to the terms and conditions
of the Original Agreement.

 

(b)                     Batch No. 2 Bulk Product.

 

(i)                                     if Auxilium makes a written request to
Pfizer for Packaging and Labeling of a second quantity of Bulk Product, Pfizer
shall promptly issue to Auxilium a purchase order for such Bulk Product and
Auxilium shall Manufacture such second quantity of Bulk Product pursuant to the
terms and conditions for the supply of Bulk Product to Pfizer as set forth in
the Original Agreement, except that the price to be paid by Pfizer for such Bulk
Product shall be US$[**] per Unit of Product (such Bulk Product, “Batch No. 2
Bulk Product” and together with Batch No. 1 Bulk Product, the “Xiapex Bulk
Product”); and

 

(ii)                                  on or before October 31, 2013, Auxilium
shall deliver such Batch No. 2 Bulk Product to the Puurs Facility as set forth
on the applicable purchase order and such Batch No. 2 Bulk Product shall be
received by Pfizer and invoiced by Auxilium pursuant to the terms and conditions
of the Original Agreement.

 

4.2                               Supply of Finished Product to Auxilium

 

(a)                     Agreement to Supply.

 

(i)                                     In accordance with the procedures set
forth in the Quality Agreement and the Transition Quality Agreement, as
applicable, and the terms set forth herein and on Schedule 4.2, (A) Pfizer or
its Affiliate shall perform the Packaging and Labeling of the Xiapex Bulk
Product and shall supply such Finished Product to Auxilium UK, and (B) Auxilium
UK shall purchase such Finished Product from Pfizer.

 

(ii)                                  Pfizer shall not use the Xiapex Bulk
Product for any purposes other than the Packaging and Labeling of the Product
pursuant to this Agreement.  Pfizer shall not provide the Xiapex Bulk Product to
any Third Party without the express prior written consent of Auxilium UK, except
for permitted Third Parties which are performing services with respect to the
Packaging and Labeling of the Product.  Title to and ownership of the Xiapex
Bulk Product, the Finished Product, any intermediates and components, if any, of
Xiapex Bulk Product or Finished Product, and any work in process shall remain
with Pfizer at each and every stage of Packaging and Labeling.  Pfizer agrees
(a) to destroy or return to Auxilium UK all unused quantities of Xiapex Bulk
Product according to Auxilium UK’s written directions; and (b) it will promptly
notify Auxilium UK if at any time it believes any of the Xiapex Bulk Product has
been damaged, lost or stolen.

 

(iii)                               Pfizer shall provide no further support to
Auxilium or its Affiliates with respect to the supply of Finished Product after
February 28, 2014, except as otherwise provided in Article 7 or as required by
Laws.

 

(b)                     Orders. Pfizer shall provide Finished Product to
Auxilium UK pursuant to irrevocable Packaging and Labeling Purchase Orders
issued by Auxilium UK, provided that, (i) the Packaging and Labeling Purchase
Order with respect to Packaging and Labeling Batch No. 1 Bulk Product shall be
received by Pfizer on or before April 5, 2013 and the quantity of Finished
Product set forth on such Packaging and Labeling Purchase Order shall not exceed
the quantity of Batch No. 1 Bulk Product to be provided by Auxilium UK and
(ii) the

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

7

--------------------------------------------------------------------------------


 

Packaging and Labeling Purchase Order with respect to Batch No. 2 Bulk Product
shall be received by Pfizer on or before October 4, 2013 and the quantity of
Finished Product set forth on such Packaging and Labeling Purchase Order shall
not exceed the quantity of Batch No. 2 Bulk Product to be provided by Auxilium
UK.

 

(c)                      Delivery; Risk of Loss.

 

(i)                                     Pfizer shall ship Finished Product
ordered by Auxilium to Auxilium as set forth in the applicable Packaging and
Labeling Purchase Order, provided that, (A) with respect to Batch No. 1 Bulk
Product, the Finished Product shall be delivered to Auxilium UK (as described
below) on or before July 12, 2013 and (B) with respect to Batch No. 2 Bulk
Product, the Finished Product shall be delivered to Auxilium UK (as described
below) on or before 110 calendar days after the actual date of delivery to
Pfizer of Batch No. 2 Bulk Product pursuant to Section 4.1(b)(ii) above.  Pfizer
shall deliver Finished Product to Auxilium UK FCA (Incoterms 2010) at the
location(s) of the designated in-country “Logistics Service Providers” as set
forth by Auxilium UK in each Packaging and Labeling Purchase Order. The Finished
Product shall be delivered by Pfizer in accordance with Pfizer’s validated cold
chain practices.  Pfizer shall be responsible for the cost of all freight,
insurance, tariffs, customs, clearance and similar charges.

 

(ii)                                  Pfizer shall include certificates of
analysis with all shipments of Finished Product.

 

(iii)                               Title to the Finished Product shall pass to
Auxilium UK, and the risk of loss, delay or damage in transit shall be with
Auxilium UK when the Finished Product has been delivered to Auxilium UK pursuant
to 4.2(c)(i) above.

 

(d)                     Invoices and taxes. Pfizer shall submit invoices to
Auxilium UK upon shipment of the Finished Product to the address set forth in
the applicable Packaging and Labeling Purchase Order.  Auxilium UK shall pay all
amounts due in U.S. Dollars within thirty (30) days from the date of the
invoice.  The price for the Finished Product includes all taxes except such
sales, value-added and use taxes which Pfizer is required by law to collect from
Auxilium.

 

(e)                      Manufacturing Standards.  Pfizer shall ensure that all
Packaging and Labeling shall comply with applicable Laws, GMPs and the
Regulatory Approvals for the Product in the Territory, including the Product
Specifications.  Pfizer shall also be responsible for testing and release of the
Finished Product by a “qualified person” and Auxilium shall provide assistance
to Pfizer and its designees in connection therewith (including, to the extent
possible, granting Pfizer reasonable access to Auxilium (and its Affiliates’,
sublicensees’ and subcontractors’) facilities as is necessary or useful for
Pfizer to access applicable records and documents for performing its testing and
release obligations), all as more particularly set forth in the Quality
Agreement.

 

(f)                       Rejection of Product; Disposal of Rejected Shipments.

 

(i)                                     Auxilium UK may reject any Finished
Product that does not comply with applicable Laws, GMPs, the Quality Agreement,
and the Regulatory Approvals for the Product in the Territory, including the
Product Specifications, (“Non-Complying Product”) by providing written notice of
rejection to Pfizer within thirty (30) days following receipt by Auxilium UK of
any shipment of such Product hereunder.  In the event that Auxilium UK does not
provide notification of rejection within such timeframe, Auxilium UK shall be
deemed to have accepted the applicable Product.

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

8

--------------------------------------------------------------------------------


 

(ii)                                Auxilium UK shall return any shipments of
Non-Complying Product (or portions thereof) rejected pursuant to this subsection
(f) to Pfizer at Pfizer’s expense.  As Pfizer’s sole liability and Auxilium UK’s
sole remedy with respect to such Non-Complying Product, Pfizer shall replace
such rejected Non-Complying Product as soon as practicable at no additional
charge (including any freight charge) to Auxilium UK.

 

(iii)                             The provisions of this subsection (f) shall
survive termination or expiration of this Agreement, provided that, subsequent
to the termination or expiration of this Agreement, Pfizer may, in lieu of
replacing any rejected or missing quantities of Product, elect in its sole
discretion to reimburse Auxilium UK for the amounts paid by Auxilium UK to
Pfizer for such rejected quantities of Non-Complying Product (including any
applicable freight charges).

 

5.                   RECALL, WITHDRAWAL, OR MARKET NOTIFICATION OF PRODUCT

 

5.1                               Notification.

 

(a)                     In the event that any Governmental Authority threatens
or initiates any action to remove the Finished Product delivered to Auxilium
pursuant to this Agreement from the market, the Parties (subject to the Quality
Agreement and the Transition Quality Agreement) shall determine whether to
initiate any recall, withdrawal or market notification of such Finished Product,
including the scope of such recall or withdrawal (e.g., a full or partial
recall, or a temporary or permanent recall) or market notification.  In the
event of any such recall, withdrawal or market notification, the Parties
(subject to the Quality Agreement and the Transition Quality Agreement) shall
determine the necessary actions to be taken, and, shall implement any and all
such action to conduct such recall, withdrawal or market notification.

 

(b)                     In the event that Pfizer receives notification from any
Governmental Authority with respect to any action to remove the Finished Product
delivered to Auxilium pursuant to this Agreement from the market, Pfizer shall
notify Auxilium promptly.

 

5.2                               Cost Allocation.  All direct costs and
expenses associated with implementing a recall, withdrawal or market
notification with respect to the Finished Product delivered to Auxilium pursuant
to this Agreement shall be borne solely by Auxilium.

 

6.                   NEW ARTWORK AND LABELING

 

6.1                               Pfizer shall develop for Auxilium new artwork
and labeling for all presentations of the Finished Product (excluding Italy)
pursuant to the following terms:

 

(a)                     Auxilium UK shall pay a [**] fee of [**] Euros to Pfizer
for the development of the new artwork and labeling, which shall be those SKUs
listed on Schedule 6.1 with four components (the carton, leaflet, vial label,
diluents label) for each SKU;

 

(b)                     Pfizer shall complete the development of the new artwork
and labeling on or before August 31, 2013 and upon completion shall provide an
invoice to Auxilium UK for the [**] fee described in subsection (a) above and
such invoice shall be payable by Auxilium UK within thirty (30) days of such
invoice;

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

9

--------------------------------------------------------------------------------


 

(c)                      Auxilium shall approve any new artwork to be used in
Packaging and Labeling of the Finished Product using Batch No. 2 Bulk Product;

 

(d)                     Pfizer shall transfer the live artwork and labeling
files to Auxilium’s new packaging site as indicated in writing by Auxilium to
Pfizer on or before October 31, 2013.

 

6.2                               In the event that Auxilium requires Pfizer to
develop new artwork and labeling for Italy, Auxilium shall notify Pfizer by
May 31, 2013 and Auxilium shall pay an additional [**] fee of [**] Euros to
Pfizer.

 

7.                   CONTRACT TESTING LABORATORY

 

7.1                               Auxilium UK will be registering a new
laboratory for the testing and release of Finished Product. In the event that
the new laboratory is not registered and operational by December 31, 2013,
Pfizer has agreed that Auxilium may, as of January 1, 2014, use the Puurs
Facility as a contract testing laboratory for Bulk Product that is manufactured
by Auxilium after August 31, 2013.

 

(a)                     Auxilium shall notify Pfizer on or before December 31,
2013 if they wish to use this service

 

7.2                               In the event that Auxilium decides to use this
service, Auxilium shall deliver to the Puurs Facility, at no cost to Pfizer the
normal sample quantities from such Bulk Product, required to complete the
following tests:

 

(a)                     Release testing of Bulk Product on import into the EU.

 

(b)                     Post labeling and packaging testing as defined in the
corresponding “certificate of analysis” prior to releasing the lots for
distribution.

 

(c)                      Pfizer shall provide a “certificate of analysis” and a
“certificate of conformance” to verify that the testing was performed in a
compliant fashion.

 

(d)                     The Auxilium “qualified person” shall review the results
and be responsible for release of the Finished Product with respect to such Bulk
Product.

 

(e)                      Auxilium shall deliver samples to the Puurs Facility by
no later than February 28, 2014, in order that all testing shall be completed by
no later than April 14, 2014, unless otherwise agreed by the Parties.

 

7.3                               Auxilium UK shall pay Pfizer a [**] fee of
[**] Euros for this contract testing laboratory service.

 

7.4                               Upon completion, Pfizer shall provide an
invoice to Auxilium UK for the [**] fee described in Section 7.3 above and such
invoice shall be payable by Auxilium UK within thirty (30) days of such invoice.

 

8.                   CONFIDENTIALITY

 

The obligations with respect to confidentiality set forth in the Original
Agreement shall apply to this Agreement and any Confidential Information
received or disclosed by the Parties with respect to this Agreement.

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

10

--------------------------------------------------------------------------------


 

9.                   TERM AND TERMINATION

 

9.1                               The term of this Agreement shall commence at
the Effective Date and end on April 24, 2014, unless earlier terminated;
provided that the rights and obligations of the Parties that expressly terminate
on a date that is prior to April 24, 2014 as set forth in this Agreement, shall
terminate on such date.

 

9.2                               The obligations of each Party set out in
Sections 10, 11 and 12 shall continue in full force and effect notwithstanding
termination or expiry of this Agreement.

 

10.            LIMITATION ON LIABILITY

 

10.1                        Limitation of Liability.  IN NO EVENT SHALL ANY
PARTY BE LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING AS A
RESULT OF OR ARISING OUT THE PERFORMANCE (OR NON-PERFORMANCE) OF, OR ANY BREACH
OF, OR ANY ACT OR OMISSION IN CONNECTION WITH, THIS AGREEMENT) FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING DAMAGES FOR
LOST PROFITS OR LOST REVENUES, REGARDLESS OF WHETHER IT HAS BEEN INFORMED OF THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT OR TORT
(INCLUDING NEGLIGENCE).

 

10.2                        Cap on Liability.  IN NO EVENT SHALL PFIZER’S
AGGREGATE LIABILITY FOR DAMAGES IN CONNECTION WITH THIS AGREEMENT (INCLUDING AS
A RESULT OF OR ARISING OUT THE PERFORMANCE (OR NON-PERFORMANCE) OF, OR ANY
BREACH OF, OR ANY ACT OR OMISSION IN CONNECTION WITH, THIS AGREEMENT) EXCEED
$[**]; REGARDLESS OF WHETHER PFIZER HAS BEEN INFORMED OF THE POSSIBILITY OR
LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT OR TORT (INCLUDING
NEGLIGENCE

 

11.            UNCONDITIONAL RELEASE

 

Each of Pfizer, on the one hand, and each of Auxilium and Auxilium
International, on the other hand (each, a “Releasing Party”), hereby
Unconditionally Releases (i) in the case of Pfizer as the Releasing Party, each
of Auxilium and Auxilium International, and in the case of each of Auxilium and
Auxilium International. as the Releasing Party, Pfizer, (ii) the past, present
and future Affiliates, directors, officers, employees, agents or representatives
of the releasee described in clause (i) (in each case, solely in their
capacities as such) and (iii) each of the respective successors and assigns of
each release described in clauses (i) and (ii) (in each case, solely in their
capacities as such) (each releasee described in clause (i), (ii) or (iii),
individually, a “Releasee” and, collectively, the “Releasees”) from any and all
Possible Claims whatsoever, whether known or unknown, suspected or unsuspected,
both at law and in equity, which the Releasing Party now has, has ever had, or
hereafter can, shall or may have against the respective Releasees arising out of
any matter, cause, event or thing whatsoever from the beginning of the world to
the Termination Date arising out of or relating to the Original Agreement;
provided, however, that this Unconditional Release shall

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

11

--------------------------------------------------------------------------------


 

not release or discharge (a) any Possible Claims by a Releasing Party against a
Releasee under this Agreement, (b) any obligation with respect to Third Party
Claims as defined and set forth in Article 11 of the Original Agreement, (c) any
obligation of Pfizer to pay Commercialization Payments under the Original
Agreement that have accrued and become payable prior to the Termination Date but
have not yet been paid, and (d) any obligation arising from Article 12 of the
Original Agreement.  Each Releasing Party hereby irrevocably covenants to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced or instituted any proceeding
of any kind, against any Releasee, based upon any Possible Claim released
hereby.  Furthermore, if a Releasing Party commences such a proceeding against a
Releasee and the adjudicating body before which the proceeding is brought
determines in a final judgment that such claim or demand has been released
pursuant to this Section 11, such Releasing Party shall reimburse the Releasee
for all expenses (including reasonable costs of investigation and defense and
attorney’s fees) incurred in connection with such proceeding.

 

12.            MISCELLANEOUS

 

12.1                        Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given: (a) when delivered by hand or facsimile against
acknowledgement or confirmation of receipt, or (b) three (3) Business Days after
posting with a national postal service, if mailed by certified or registered
mail with postage prepaid, return receipt requested, or (c) the Business Day
after mailing, if sent by overnight courier, postage prepaid, as follows:

 

(a)                     if to Pfizer:

 

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: Senior Vice President and Associate General Counsel, Business
Transactions

Tel: [**]

Fax: 1-212-573-0678

 

with a copy to:

 

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: General Counsel

Tel: [**]

Fax:  1-212-808-8924

 

or to such other person or address as Pfizer shall designate by notice in the
manner provided in this Section 12.1.

 

(b)                     (1) if to Auxilium:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Chesterbrook, PA  19087

Attention:  General Counsel

Tel: [**]

Fax: 1-484-321-5996

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

12

--------------------------------------------------------------------------------


 

(2) if to Auxilium UK:

 

Auxilium UK LTD

Orchard Lea, Winkfield Lane,

Windsor, Berks SL4 4RU, UK

Attention:  [**], VP Regulatory Affairs International

Tel: [**]

Fax: +44 1344 887666

 

with a copy to:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Chesterbrook, PA  19087

Attention:  General Counsel

Tel: [**]

Fax: 484-321-5996

 

or to such other person or address as Auxilium shall designate by notice in the
manner provided in this Section 12.1.

 

12.2                        Assignment.  No Party may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that (i) Auxilium may make such an assignment
without Pfizer’s consent to (a) Affiliates (provided, however that Auxilium will
remain jointly and severally liable with, and will guarantee the performance of,
the relevant Affiliate under this Agreement, and the relevant Affiliate
assignee, will assume in writing all of Auxilium’s obligations under this
Agreement) and (b) a successor to substantially all of the business of Auxilium
to which this Agreement relates, whether in a merger, sale of stock, sale of
assets or other transaction and (ii) Pfizer may make such an assignment without
Auxilium’s consent to (a) Affiliates (provided, however that Pfizer will remain
jointly and severally liable with, and will guarantee the performance of, the
relevant Affiliate under this Agreement, and the relevant Affiliate assignee,
will assume in writing all of Pfizer’s obligations under this Agreement) and
(b) a successor to the business of Pfizer, whether in a merger, sale of stock,
sale of assets or other transaction.  Any permitted assignment shall be binding
on the successors of the assigning Party. Any assignment or attempted assignment
by any Party in violation of the terms of this Section 12.2 shall be null, void
and of no legal effect.

 

12.3                        Governing Law; Exclusive Jurisdiction.

 

(a)                     This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state.

 

(b)                     The courts of New York shall have exclusive jurisdiction
over any action brought to enforce this Agreement, and each of the Parties
hereto irrevocably: (a) submits to such exclusive jurisdiction for such purpose;
(b) waives any objection which it may have at any time to the laying of venue of
any proceedings brought in such courts; (c) waives any claim that such
proceedings have been brought in an inconvenient forum, and (d) further waives
the right to object with respect to such proceedings that any such court does
not have jurisdiction over such Party.  Notwithstanding the foregoing,
application may be made to any court of competent jurisdiction with respect to
the enforcement of any judgment or award.

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

13

--------------------------------------------------------------------------------


 

12.4                        Independent Contractors.  The Parties each
acknowledge that they shall be independent contractors and that the relationship
among the Parties shall not constitute a partnership, joint venture, agency or
any type of fiduciary relationship.  No Party shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on any other Party, without the prior written
consent of the other Parties to do so.

 

12.5                        Force Majeure. A Party shall be excused from the
performance of its obligations under this Agreement to the extent that such
performance is prevented by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party makes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe.  Notwithstanding the foregoing, a Party
shall not be excused from making payments owed hereunder because of force
majeure affecting such Party.

 

12.6                        Performance by Affiliates of Pfizer. Pfizer shall
have the right to permit an entity that is an Affiliate of Pfizer to perform any
activity under this Agreement, including but not limited to the Packaging and
Labeling, while such entity is an Affiliate of Pfizer, provided that the
Affiliate shall perform such activities in compliance with the provisions of
this Agreement, and provided further that such delegation shall not relieve
Pfizer of its obligations under this Agreement.

 

12.7                        Severability.  Should one or more of the provisions
of this Agreement become void or unenforceable as a matter of law, then such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement, and the
Parties agree to substitute a valid and enforceable provision therefor which, as
nearly as possible, achieves the desired economic effect and mutual
understanding of the Parties under this Agreement.

 

12.8                        Waivers and Amendments.  The failure of any Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition by the other
Party.  No waiver shall be effective unless it has been given in writing and
signed by any Party giving such waiver.  No provision of this Agreement may be
amended or modified other than by a written document signed by authorized
representatives of each Party.

 

12.9                        Entire Agreement.  This Agreement and the Original
Agreement, together with any schedules, exhibits or other attachments thereto,
contain the entire agreement of the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and preliminary
agreements made prior to the date hereof.

 

12.10                 Headings.  The headings of the Sections of this Agreement
are included herein for ease of reference only and shall have no legal effect.

 

12.11                 Counterparts; Facsimile of PDF Signature.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  A facsimile or .pdf signature to this Agreement shall be effective
as an original signature.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Parties have executed this Agreement the day and year
first above written.

 

 

PFIZER INC.

 

 

 

By:

/s/ Michael Goettler

 

Name:

Michael Goettler

 

Title:

President Europe, Pfizer Specialty Care

 

 

 

AUXILIUM PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Andrew I. Koven

 

Name:

Andrew I. Koven

 

Title:

Chief Administrative Officer and General Counsel

 

 

 

AUXILIUM UK LIMITED

 

 

 

 

 

By:

/s/ Michael J. Purvis

 

Name:

Michael J. Purvis

 

Title:

Director

 

 

 

SOLELY WITH RESPECT TO SECTION 11 HEREOF:

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Kevin R. Kelly

 

Name:

Kevin R. Kelly

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2:  PACKAGING AND LABELING TERMS

 

1.

Product:

XIAPEX®

 

 

 

2.

Pfizer facility address:

Rijksweg 12, Puurs, Belgium 2870

 

 

 

3.

Quantity/Batch Size:

Minimum batch size is [**] Units of Products

 

 

 

 

 

If Auxilium manufacturers Batch No. 1 Bulk Product and/or Batch No. 2 Bulk
Product and desires Packaging and Labeling by Pfizer of Batch No. 1 Bulk Product
and/or Batch No. 2 Bulk Product, Auxilium shall place an order for such
Packaging and Labeling of each of Batch No. 1 Bulk Product and Batch No. 2 Bulk
Product

 

 

 

4.

Testing and release

 

 

activities:

Included

 

 

 

5.

Price:

$[**] per Unit of Product

 

 

 

6.

Packaging and Labeling

 

 

Purchase Orders:

To be sent to:

 

 

Pfizer Global Trading Ireland

 

 

Operations Support Group

 

 

Ringaskiddy Cork

 

 

Hoge Wei 10 1930

 

 

Zaventem Belgium

 

 

Attention: [**], Senior Director Financial Planning & Analysis, [**]

 

 

 

 

 

With a copy to:

 

 

 

 

 

Pfizer, Inc.

 

 

One Burtt Road

 

 

Andover MA 01810

 

 

Attention: [**], Supply Chain Lead, [**]

 

 

Fax: (845) 474- 3377

 

--------------------------------------------------------------------------------

**                                  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

I

--------------------------------------------------------------------------------


 

SCHEDULE 6.1:  SKU’S FOR NEW ARTWORK AND LABELING

 

ITEM CODE

 

DESCRIPTION

 

MARKET

 

 

 

 

 

9998900B01

 

XIAPEX 0,9MG 3ML V+V

 

UK / Ireland / Malta

9998900B02

 

XIAPEX 0,9MG 3ML V+V

 

Scandinavia (Sweden / Norway / Finland)

9998900B03

 

XIAPEX 0,9MG 3ML V+V

 

Denmark / Iceland

9998900B04

 

XIAPEX 0,9MG 3ML V+V

 

Switzerland

9998900B05

 

XIAPEX 0,9MG 3ML V+V

 

Romania / Czech Republic

9998900B06

 

XIAPEX 0,9MG 3ML V+V

 

Austria / Germany

9998900B07

 

XIAPEX 0,9MG 3ML V+V

 

Spain / Portugal

9998900B08

 

XIAPEX 0,9MG 3ML V+V

 

Greece / Cyprus

9998900B11

 

XIAPEX 0,9MG 3ML V+V

 

Belgium / Netherlands

9998900B12

 

XIAPEX 0,9MG 3ML V+V

 

Lithuania / Hungary

9998900B13

 

XIAPEX 0,9MG 3ML V+V

 

Slovenia / Estonia / Latvia

 

II

--------------------------------------------------------------------------------